DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3, 5, 6 and 8-25, wherein Claim 25 is newly added. Claims 2, 4 and 7 are cancelled. Claims 12 and 14-22 are withdrawn. Therefore, Claims 1, 3, 5, 6, 8-11, 13, 23, 24 and 25 are examined.
Applicant elected Group I (compounds), NASH as the specific disease, and further elect the compound 

    PNG
    media_image1.png
    133
    334
    media_image1.png
    Greyscale
 in the reply filed on 10/6/2021. 
Claims 12 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Claims 12 and 14-22) or a nonelected species (Claim 4), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2021.

Priority
This application is a 35 USC § 371 National Stage application of International Application No. PCT/EP2018/063699 filed May 24, 2018; which claims the benefit under 35 USC § 119(a) to International Application No. PCT/EP2017/062692 filed May 24, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 7/15/2022 and 10/31/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Claim Rejections

Claims 1, 3, 8-11, 13, 23 and 24 were rejected under 35 U.S.C. 102a1 as being anticipated by Nishimori et al. However, the amendment overcame this rejection. Therefore, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 6, 8-11, 13, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (11/18/2019 IDS) in view of Jiang et al. ("The Important Role of Halogen Bond in Substrate Selectivity of Enzymatic Catalysis." Sci. Rep. 6, 34750; doi: 10.1038/srep34750 (2016)).

Claimed invention
A compound of formula I 

    PNG
    media_image2.png
    152
    363
    media_image2.png
    Greyscale



R2 is C1-Cl0 alkyl,

R3 and R4, independently are H, -OH or -OMe 

Z is C with or without any substitution

R1 is polysubstituted aryl or heteroaryl such as 
    PNG
    media_image3.png
    161
    214
    media_image3.png
    Greyscale
(see Claims 5 and 6)



Prior art

Nishimori teaches compounds that are Carbonic anhydrase (CA) inhibitors. At page 2120, Nishimori teaches structure 28, 
    PNG
    media_image4.png
    273
    67
    media_image4.png
    Greyscale
where n=1, which reads on the compound 
    PNG
    media_image5.png
    376
    295
    media_image5.png
    Greyscale
. This structure reads on instant Formula I 
    PNG
    media_image2.png
    152
    363
    media_image2.png
    Greyscale
; 
wherein: R1 = 
    PNG
    media_image6.png
    137
    219
    media_image6.png
    Greyscale
; R2 = tBu ; R3 and R4 = H ; Z = CH2. 
It is a carbonic anhydrase (CA) inhibitor proposed for use in treating H. pylori infections. See p. 2122, left column.

This compound differs from the claimed structure because it only teaches a single substitution in the aryl of R1 (i.e., 
    PNG
    media_image6.png
    137
    219
    media_image6.png
    Greyscale
) instead of being polysubstituted as claimed.

However, it would have been obvious to fluorinate the compound and develop a new drug using well-known drug development methods. For example, Jiang teaches Halogens (X = F, Cl, Br, and I), as pharmaceutically active ligand substituents, are widely used in pharmacology. See p. 1. The halogen bond, analogous to the hydrogen bond, is a highly directional and specific non-covalent interaction. This bond has attracted great attention in pharmacology because halogen bonds, as orthogonal molecular interactions to hydrogen bonds, can be introduced to improve ligand affinities without disrupting other structurally important interactions, and thus can be exploited for the rational design of halogenated ligands as inhibitors and drugs. See Id. Generally, halogen bonds formed between proteins and their ligands have been widely employed in drug design because of their role in improving ligand binding affinities. However, enzymatic catalysis, which is generally regarded as a practical and environmentally friendly approach to drug synthesis, has ignored the halogen bond. This study demonstrated for the first time that halogen bond significantly affects substrate binding conformation and, further, plays an important role in substrate selectivity. See ‘Discussion’ at p. 5.

One of ordinary skill in the art would have found it obvious to fluorinate the compound 28 of Nishimori to arrive at the structure 
    PNG
    media_image7.png
    685
    537
    media_image7.png
    Greyscale
. The artisan would have reasonably expected that the drug’s structurally important interactions would not have been disrupted and would have understood that fluorination may be used to exploit the rational design of halogenated ligands as inhibitors and drugs.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

This structure reads on Claims 3, 23 and 24.
Claim 8 and, by dependency, Claims 9-11 is drawn to a compound product. However, Claim 8 additionally recites an intended use for the claimed product. This intended use does not provide patentable weight to the claimed invention because the claims are drawn to a compound not a method for using the compound.  Nonetheless, the compound is fulling capable of the intended use because it is structurally identical to the claimed compound structure.

Claims 13 reads on a composition comprising the compound and a pharmaceutical carrier. Nishimori teaches that the CA inhibition assay of the compound was conducted by preparing stock solutions comprising water. See p. 2124, left column. 

Response to arguments
Applicant argues that the prior art does not motivate the selection of Compound 28 from Nishimori and adding a fluorine at the particular position on the compound. This is not persuasive because Compound 28 was one among eleven derivatives that showed potent CA inhibition activity with inhibition constants in the  range of 12-84 nm. See p. 2121, 2nd column lines ~33-35. Indeed, Compound 28 was more effective than clinically used compounds such as methazolamide (MZA) which has an inhibitor constant of 225 nm. See p. 2119, section “Chemistry and CA Inhibition’ at 1st column; see also Table 2 at p. 2120. Thus, the artisan would have found it reasonable to select this compound from this list and further modify it with a fluorine as outlined in the rejection because the addition of fluorine was a well-known widely used rational drug design strategy for pharmaceutically active ligand substituents. The artisan would have reasonably expected that the drug’s structurally important interactions would not have been disrupted and would have understood that fluorination may be used to exploit the rational design of halogenated ligands as inhibitors and drugs. See Jiang. Generally, halogen bonds formed between proteins and their ligands have been widely employed in drug design because of their role in improving ligand binding affinities. See Id. Therefore, Applicant’s arguments that one would not select Compound 28 and use Jiang to modify it to add a fluorine as suggested in the rejection are not persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629